190 F.2d 365
WHITE,v.UNITED STATES.
No. 11345.
United States Court of Appeals Sixth Circuit.
June 4, 1951.

Thomas Conners, Cincinnati, Ohio, for appellant.
Edward T. Kane, Vincent Fordell, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and arguments of counsel for respective parties;


2
And it appearing that appellant, being represented by counsel appointed by the Court, withdrew a plea of not guilty during the progress of his trial in the District Court and entered a plea of guilty to Counts 3 and 4 of the indictment, and was thereafter sentenced in September 1948;


3
And that on January 11, 1951 he filed his present Petition for Writ of Habeas Corpus which is insufficient as such a proceeding for the reason that it is filed in the District in which he was sentenced instead of in the District of his incarceration, Ahrens v. Clark, 335 U.S. 188, 68 S.Ct. 1443, 92 L.Ed. 1898; and also because it raises only factual issues concerning his guilt, which facts were known to him at the time of his trial, Sunal v. Large, 332 U.S. 174, 67 S.Ct. 1588, 91 L.Ed. 1982;


4
It is ordered that the Proceeding be treated as a motion to withdraw the plea of guilty, and, being so considered, the judgment of the District Court dismissing the Proceeding is affirmed.  Rule 32(d), Rules of Criminal Procedure, 18 U.S.C.A.; Smith v. United States, 6 Cir., 180 F.2d 851.